717 S.E.2d 566 (2011)
STATE of North Carolina,
v.
Curtis Edwin LEYSHON.
No. 224A11.
Supreme Court of North Carolina.
August 25, 2011.
Curtis Edwin Leyshon, for Curtis Edwin Leyshon.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Jerry Wilson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 7th of June 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 25th of August 2011."